- ⅛ Martin, J.
. . delivered the opinion of the court. The payment of the balance of the " vj prjce 0f a tract of land, sold by the plaintiff to 7 * * . ^ie defendant, was resisted on the ground of a want Qf tp]e ⅛ the former; and it is further urged, that the latter is actually disturbed, suit having been brought against him in his capacity of curator to the estate of Cooke, one of the joint purchasers of King and Haeket, of a tract of land, part of which was sold by Kipg to the plaintiff aud by the plaintiff to the defendant. There was judgment against the latter, and he appealed.
As the sale to the defendant^took place before the adoption of the new Civil Code, his rights under it, and those of his vendors, cannot be affected by any provision peculiar to the new code; it follows, therefore^ that a danger of eviction does not authorise the vendee to retain the price, whilst there is no disturbance 7 Martin, 223, vol. 3; 220, Abat vs. Cast id, 480, Excisor vs. Weiss, id. 352, Gardere vs. Weiss.
The new code adds to the contract of sale a new clause, which prevents the recovery of the *427price, in a case in which it was legally demand-able. It imposes the obligation of giving se- . - ~ . . .... . -curity for returning it; an obligation, in every , . . . . . instance very burdensome, and m many impos_ sible; and the case of the vendor is rendered still harder by his being unable to recover back his property, while he cannot claim the price.
Morse for the defendant.
The suit against the defendant in his capacity of curator to the estate of Cooke, cannot af-feet his individual property, nor the rights of King, the joint owner of Cooke.
Interest was properly allowed on the price of the land.
It is therefore ordered, &,c. that the judgment of the district court be affirmed .with costs.